DETAILED ACTION
The following is a first action on the merits of application serial no. 15/734134 filed 12/1/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/1/20 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the claim phraseology “comprising” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-a torque request device (generic placeholder) ………and operable to generate a torque request value……..(function) in claim 7.
-a torque module (generic placeholder) configured to access a look up table…….(function) in claim 17.
-a braking control module (generic placeholder) configured to generate the regenerative braking command…….(function) in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: claim 10 recites the limitation “an energy storage device (generic placholder)…………and configured to store electrical energy…….(function), which is written in 112(f) form, however based on claim 11 reciting the structure representing the generic placeholder, this limitation is not being interpreted under 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6-9, 12, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al 20200189398.  As to claim 1, Suzuki discloses a method for scheduling regenerative braking torque, comprising: sensing a position (7) of an accelerator pedal; generating a torque request value in response to the sensed accelerator pedal position (101, Td, 103, Tt); determining a speed of operation (8) of a motor/generator (1); determining a torque limit (via 106, 200, 204) in response to the torque request value (via 103 to 105 to 106, [0045]-[0046]) and the determined speed of operation of the motor/generator ([0050]); generating a regenerative braking command in response to the torque limit ([0070], lines 13-18 and [0079], lines 8-12 describes 105 as the regenerative braking force calculation portion configured to calculate the braking force); and outputting the regenerative braking command to the motor/generator ([0070], lines 13-18 and [0079], lines 8-12 describes the calculated braking force being generated on the motors).

As to claim 2, wherein sensing a position of the accelerator pedal includes receiving a signal from an accelerator pedal sensor ([0022], lines 1-5), the signal indicating whether the accelerator pedal is in an active position or an inactive position ([0033], lines 3-7, [0064], lines 6-8).

As to claim 3, wherein generating a torque request value in response to the sensed accelerator pedal position includes generating a torque request value in 

As to claim 4, wherein determining a torque limit includes using an algorithm representing a relationship between the torque limit, the torque request value and the determined speed of the motor/generator (as shown in Figure 2, [0033]-[0035], [0045]-[0050] describes calculation being used which are well known in the art to be part of algorithm development and analysis).

As to claim 6, wherein determining a torque limit includes rate limiting decreases in torque below zero Nm ([0050] describes negative torque limit values being calculated wherein negative torque is well known in the art to have values below zero).

As to claim 7, Suzuki discloses a system for scheduling regenerative braking torque, comprising: a pedal sensor (7) configured to output a position signal indicating a position of an accelerator pedal; a torque request device (101, 103) coupled to the pedal sensor and operable to generate a torque request value (Td, Tt) in response to the position signal; a speed sensor (8) configured to output a speed signal indicating a speed of operation of a motor/generator (1); a controller (as shown in Figure 2) coupled to the speed sensor and the torque request device, the controller being configured to determine a torque limit in response to the torque request value (via 103 to 105 to 106, [0045]-[0046]) and the speed signal ([0050]), generate a regenerative braking command 

As to claim 8, wherein the position sensor indicates whether the accelerator pedal is in an active position or an inactive position ([0022], lines 1-5), the signal indicating whether the accelerator pedal is in an active position or an inactive position ([0033], lines 3-7, [0064], lines 6-8). 

As to claim 9, wherein the controller is further configured to determine the torque limit by using an algorithm representing a relationship between the torque limit, the torque request value and the speed signal (as shown in Figure 2, [0033]-[0035], [0045]-[0050] describes calculation being used which are well known in the art to be part of algorithm development and analysis).

As to claim 12, wherein the controller is further configured to determine the torque limit by rate limiting decreases in torque below zero Nm ([0050] describes negative torque limit values being calculated wherein negative torque is well known in the art to have values below zero).



As to claim 18, wherein the controller further includes a braking control module (400) configured to generate the regenerative braking command using the torque limit.

As to claim 20, wherein the torque request value varies in an analog (via APO signal), proportional fashion between a maximum positive limiting value and a maximum negative limiting value as the position of the accelerator pedal varies between an active position and an inactive position ([0033], describes that Td (torque request) is larger or lower based on APO position which would be between a maximum positive and maximum negative limit value ([0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 10, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ogata 7615950 (IDS cited art).  As to claims 5 and 10, Suzuki discloses regenerative braking and electrical energy being stored in a storage device (BAT). However, Suzuki doesn’t explicitly disclose the braking converting kinetic energy into electrical energy to store in a storage device.
Ogata discloses a method and system for scheduling regenerative braking torque and shows that it is well known in the art to use regenerative braking to convert kinetic energy into electrical energy (column 4, lines 35-43) to store in a storage device (18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the regenerative braking in Suzuki convert kinetic energy into electrical energy for storing in the storage device in view of Ogata to provide an economical way to power the electrical system in the vehicle for obtaining longer driving periods.

As to claim 11, Suzuki discloses wherein the energy storage device is one of a battery (BAT) or an ultra-capacitor.


but doesn’t disclose the drive shaft configured to transfer energy to and from the motor/generator.
Ogata discloses a method and system for scheduling regenerative braking torque and shows that it is well known in the art to have a drive shaft (10) coupled (via 8) between a load (16) and the motor/generator (6) and configured to transfer energy to and from the motor/generator (column 4, lines 29-43).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the regenerative braking in Suzuki convert kinetic energy into electrical energy for storing in the storage device in view of Ogata to provide an economical way to power the electrical system in the vehicle for obtaining longer driving periods.

As to claim 14, Suzuki discloses wherein the regenerative braking command causes the motor/generator to apply a negative torque to the load through the driveshaft ([0064], lines 6-13).

As to claims 15 and 16, Suzuki discloses further comprising the motor/generator (1), but doesn’t disclose an internal combustion engine in the form of a diesel engine coupled thereto.
Ogata discloses a method and system for scheduling regenerative braking torque and shows that it is well known in the art to have an internal combustion engine (2) in the form of a diesel engine (column 4, lines 13-14) coupled to the motor generator.
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Tao et al 20050255966 (IDS cited art).  Suzuki discloses the torque limits corresponding to speed signals (vsp, vmf, vmr), however, doesn’t disclose the limits corresponding to a speed signal indicating zero-throttle within the range of -700 Nm and -2100 Nm.
Tao discloses a system for scheduling regenerative braking and shows that it is well known in the art to have torque limits corresponding to a speed signal indicating zero-throttle within a range of -700 Nm and -2100 Nm (Para. [0023], as shown in Fig. 2, at 0% throttle, the total desired torque to be output, i.e., the maximum limit of torque, is between -700 Nm and -2100 Nm for RPMs between approximately 1409 to 2800). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the torque limits in Suzuki with the limit range as recited in view of Tao for the purpose of setting parameters on the quantity of torque to be provided by regenerative braking to ensure that the engine is not damaged by too much torque or energy being exerted on the engine.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-CN103072576A (description in [0029]) and CN101512477B (description in [0025]) both show that it is well known in the art to schedule regenerative braking torque by sensing an accelerator pedal position and determining a torque limit in response to a torque request value for generating a regenerative braking command and output.
Note: Ogata art was cited in the PCT written opinion as a novelty art against claims 1 and 7, however, Ogata generates the regenerative braking in response to a decelerating torque limit based on the motor speed (Figure 3) and not the torque limit based on the accelerator pedal position which doesn’t generate the braking command (Figure 2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 26, 2022